IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF RESIGNATION                             No. 70192
                  OF JAMES M. 0. MILLER, BAR NO.
                  10405.                                                           FILE
                                                                                   MAY 0 9 2016
                                                                                 i".. ' I K. L NDEMAV
                                                                               C pi E
                                                                               BY 1101 ill?
                                                                                           1
                                                                                 CHIEF DEFOrTTLERK
                                                                                          1


                            ORDER GRANTING PETITION FOR RESIGNATION
                                 This is a joint petition by the State Bar of Nevada and
                  attorney James M. 0. Miller for his resignation from the Nevada bar.
                                 SCR 98(5) provides that Nevada attorneys who are not
                  actively practicing law in this state may resign from the state bar if
                  certain conditions are met. The petition includes statements from state
                  bar staff confirming that no disciplinary, fee dispute arbitration, or client
                  security fund matters are pending against Miller; and that he is current
                  on all membership fee payments and other financial commitments relating
                  to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                 Bar counsel has recommended that the resignation be
                  approved, and the Board of Governors has approved the application for
                  resignation.      See SCR 98(5)(a)(2). Miller acknowledges that his
                  resignation is irrevocable and that the state bar retains continuing
                  jurisdiction with respect to matters involving a past member's conduct
                  prior to resignation. See SCR 98(5)(c)-(d). Finally, Miller has submitted
                  an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
      OF
    NEVADA

(0) 1947A 44E07
                                                                                               )44743
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney James M.O. Miller's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.


                                                                                    , C.J.
                                                          Parraguirre



                                                          Hardesty


                                                                                       J.



                                                                                       J.



                                                                                       J.




                                                                                       J.
                                                          Pickering



                cc: James M. Miller
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A e